ACCEPTED
                                                                                                    05-15-01377-CV
                                                                                         FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                               12/8/2015 4:48:19 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK

                                      No. 05-15-01377-CV

                In the Court of Appeals for the Fifth Judicial DistrictFILED IN
                                                                5th COURT OF APPEALS
                                   Dallas, Texas                    DALLAS, TEXAS
                                                                          12/8/2015 4:48:19 PM
                             VRIDE, INC., F/K/A VPSI, INC.,                     LISA MATZ
                                                                                  Clerk

                                                             Appellant,

                                                   v.

                                FORD MOTOR COMPANY,

                                                             Appellee.

                      On Appeal from the 116th District Court,
                    Dallas County, Texas, Cause No. DC-14-11247,
                           the Hon. Tonya Parker, presiding

                     UNOPPOSED MOTION TO EXTEND TIME
                        TO FILE BRIEF OF APPELLANT


TO THE HONORABLE JUSTICES OF THE FIFTH COURT OF APPEALS:

        Comes now, Appellant vRide, Inc., f/k/a VPSI, Inc. (“Appellant”) and files

this Unopposed Motion to Extend Time to File Brief of Appellant. In support of

this Motion, Appellant shows the Court the following:

                                                I.
                                            DUE DATE

        Appellant’s Brief is currently due January 4, 2016. No previous extension

has been sought by Appellant regarding its Brief. Appellant seeks an additional

thirty (30) days until February 3, 2016 to file its Appellant’s Brief.

Unopposed Motion to Extend Time to File Brief of Appellant                                Page 1
                                      II.
                         REASONS FOR EXTENSION OF TIME

        Appellant’s counsel has been involved in other matters and matters with

deadlines that are quickly approaching. In particular:

        1.     David Keltner assisted in the preparation and filing of a petition
        for permission to appeal in the Second Court of Appeals; The
        Carmichael Family Trust v. Krone Medical Properties, LP, et al.,
        filed on December 8, 2015;

        2.     Mr. Keltner is preparing for and attending a hearing in Cause
        No. 2060; Mayo Foundation for Medical Education and Research, et
        al. v. Courson Oil & Gas, Inc., et al., in the 31st District Court,
        Roberts County, Texas on December 9, 2015;

        3.     Mr. Keltner is also preparing for and attending a hearing in
        Cause No. 153-272310-14; Jennifer Pedroza v. Amanda Hayward, et
        al., in the 153rd District Court, Tarrant County, Texas on December
        10, 2015;

        4.    Mr. Keltner is attending a mediation in Cause No. 348-259418-
        12; Pamela Hicks, et al. v. Gary Salinski, et al., in the 348th District
        Court, Tarrant County, Texas on December 11, 2015;

        5.    Mr. Keltner is preparing for and attending an oral argument in
        No. 14-10-00708-CV; Port of Houston Authority of Harris County v.
        Zachry Construction Corp., in the Fourteenth Court of Appeals,
        Houston, Texas on December 14, 2015;

        6.    Mr. Keltner is preparing for and attending a hearing in Cause
        No. 048-276595-15; BNSF Railway Company v. Standard Steel, LLC,
        in the 48th District Court, Tarrant County, Texas on December 16,
        2015; and

        7.    Mr. Keltner will be out of the office during the holidays
        beginning December 21, 2015 and returning on January 4, 2016.




Unopposed Motion to Extend Time to File Brief of Appellant                          Page 2
                                III.
            EXTENSION SOUGHT IN THE INTEREST OF JUSTICE

        The extension sought is not for the purpose of delay, but rather, is sought in

the interest of justice and to allow Appellant to fully brief issues to the Court.


                                    IV.
                       APPELLEE AGREES TO THIS REQUEST

        Counsel for Appellee Ford Motor Company, Mike Eady, does not oppose

this motion for extension of time.

                                          V.
                                 PRAYER FOR EXTENSION

        Therefore, Appellant requests an extension of time of thirty (30) days, until

February 3, 2016, to file its Brief of Appellant. Appellant does not seek this

extension for the purposes of delay. Instead, Appellant seeks this relief to be able

to fully brief the issues.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of time to file its Brief of Appellant until February 3, 2016.




Unopposed Motion to Extend Time to File Brief of Appellant                           Page 3
                                                Respectfully submitted,



                                                /s/ David Keltner
                                                David E. Keltner
                                                State Bar No. 11249500
                                                david.keltner@kellyhart.com
                                                April Farris
                                                State Bar No. 24069702
                                                april.farris@kellyhart.com
                                                KELLY HART & HALLMAN LLP
                                                201 Main Street, Suite 2500
                                                Fort Worth, Texas 76102
                                                817.332.2500—Telephone
                                                817.878.9280—Telecopier

                                                Chris C. Pappas
                                                State Bar No. 15454300
                                                cpappas@krcl.com
                                                Andrew J. Sarne
                                                State Bar No. 00797380
                                                asarne@krcl.com
                                                Logan R. Burke
                                                State Bar No. 24073978
                                                lburke@krcl.com
                                                KANE RUSSELL COLEMAN & LOGAN, PC
                                                5051 Westheimer, 10th Floor
                                                Houston, Texas 77056
                                                713.425.7400—Telephone
                                                713.425.7700—Telecopier

                                                Counsel for vRide Inc., f/k/a VPSI, Inc.




Unopposed Motion to Extend Time to File Brief of Appellant                                 Page 4
                           CERTIFICATE OF CONFERENCE

    On December 7, 2015, I contacted counsel for Appellee Ford Motor
Company, Mike Eady, and Appellee is not opposed to this Motion.


                                                /s/ David Keltner
                                                David E. Keltner


                               CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the above
and foregoing document has been served upon counsel via electronic filing on
December 8, 2015:

        Michael W. Eady                                      E. Todd Tracy
        meady@thompsoncoe.com                                ttracy@vehiclesafetyfirm.com
        Ronald D. Wamsted                                    Stewart D. Matthews
        rwamsted@thompsoncoe.com                             smatthews@vehiclesafetyfirm.com
        THOMPSON, COE, COUSINS                               Andrew G. Counts
        & IRONS LLP                                          acounts@vehiclesafetyfirm.com
        701 Brazos, Suite 1500                               THE TRACY FIRM
        Austin, Texas 78701                                  5473 Blair Road, Suite 200
        Counsel for Appellee                                 Dallas, Texas 75231
                                                             Counsel for Appellee


                                                /s/ David Keltner
                                                David E. Keltner




Unopposed Motion to Extend Time to File Brief of Appellant                              Page 5